367 S.E.2d 923 (1988)
322 N.C. 116
Charles YOUNGBLOOD
v.
NORTH STATE FORD TRUCK SALES and Liberty Mutual Insurance Company.
No. 517A87.
Supreme Court of North Carolina.
April 6, 1988.
Patterson, Dilthey, Clay, Cranfill, Summer & Hartzog, Raleigh, for defendants-appellants.
Teague, Campbell, Dennis & Gorham, Raleigh, for plaintiff-appellee.

ORDER
Upon consideration of the petition filed by Defendants in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of April 1988."